Exhibit 10.6


Appendix 2


DELPHI TECHNOLOGIES PLC LONG-TERM INCENTIVE PLAN
Section 1.Purpose. The purpose of the Delphi Technologies PLC Long-Term
Incentive Plan (the “Plan”) is to motivate and reward those employees,
directors, consultants, advisors and other individuals who are expected to
contribute significantly to the success of Delphi Technologies PLC (the
“Company”) and its Affiliates to perform at the highest level and to further the
best interests of the Company and its shareholders. In addition, the Plan
permits grants of awards in adjustment of, substitution for or conversion of
awards relating to the ordinary shares of Delphi Automotive PLC and any
successor thereto (“Former Parent”) immediately prior to the spin-off of the
Company by Former Parent (the “Spinoff”), in accordance with the terms of an
Employee Matters Agreement into which Former Parent and the Company enter in
connection with the Spinoff (the “Employee Matters Agreement”).
Section 2.    Eligibility.
(a)    Any employee, Non-Employee Director, consultant or other advisor of, or
any other individual who provides services to, the Company or any Affiliate
shall be eligible to be selected to receive an Award under the Plan.
(b)    Holders of equity compensation awards granted by a company acquired by
the Company (or whose business is acquired by the Company) or with which the
Company combines are eligible for grants of Replacement Awards under the Plan.
Section 3.    Administration.
(a)    The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors of the
Board. To the extent necessary to comply with applicable regulatory regimes, any
action by the Committee shall require the approval of Committee members who are
(i) independent, within the meaning of and to the extent required by applicable
rulings and interpretations of the principal stock market or exchange on which
the Shares are quoted or traded; (ii) each a non-employee director within the
meaning of Rule 16b-3 under the Exchange Act; and (iii) each an outside director
within the meaning of Section 162(m) of the Code. The Board may designate one or
more directors as a subcommittee who may act for the Committee if necessary to
satisfy the requirements of this Section. To the extent permitted by applicable
law, the Committee may delegate to one or more officers of the Company the
authority to grant Awards, except that such delegation shall not be applicable
to any Award for a person then covered by Section 16 of the Exchange Act or for
a Non-Employee Director. The Committee may issue rules and regulations for
administration of the Plan. For the purposes of this Section 3(a), “officer”
means an executive of the Company who is elected to his or her position by the
Board.
(b)    Subject to the terms of the Plan and applicable law, the Committee (or
its delegate) shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards (including Replacement
Awards) to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or with respect to which payments, rights or
other matters are to be calculated in connection with) Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent and
under what circumstances Awards may be settled or exercised in cash, Shares,
other Awards, other property, net settlement (including broker-assisted cashless
exercise) or any combination thereof, or canceled, forfeited or suspended, and
the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vi) determine whether, to what extent and under what
circumstances cash, Shares, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (ix) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.





--------------------------------------------------------------------------------

Appendix 2


(c)    All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, its shareholders and Participants and
any Beneficiaries thereof.
Section 4.    Shares Available for Awards.
(a)    Subject to adjustment as provided in Section 4(c), (i) the maximum number
of Shares available for issuance under the Plan shall not exceed 7,500,000
Shares, (ii) no Participant may receive under the Plan in any calendar year (A)
Options and SARs that relate to more than 750,000 Shares or (B) if and to the
extent that any such Awards are intended to constitute Section 162(m)
Compensation and denominated in Shares, Restricted Stock, RSUs, Performance
Awards or Other Stock-Based Awards that relate to more than 750,000 Shares.
Shares underlying Replacement Awards and Shares remaining available for grant
under a plan of an acquired company or of a company with which the Company
combines, appropriately adjusted to reflect the acquisition or combination
transaction, shall not reduce the number of Shares remaining available for grant
hereunder. The maximum number of Shares available for issuance under Incentive
Stock Options shall be 7,500,000 and shall not be increased by operation of
Section 4(b).
(b)    Any Shares subject to an Award (other than a Replacement Award and any
Award granted out of the authorized shares of an acquired plan), that expires,
is canceled, forfeited or otherwise terminates without the delivery of such
Shares, including any Shares subject to such Award to the extent that such Award
is settled without the issuance of Shares, shall again be, or shall become,
available for issuance under the Plan. For the avoidance of doubt, any Shares
surrendered or withheld in payment of any grant, acquisition, exercise or hurdle
price of such Award or taxes related to such Award shall not become available
for issuance under the Plan.
(c)    In the event that, as a result of any dividend or other distribution
(whether in the form of cash, Shares or other securities), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to acquire
Shares or other securities of the Company, issuance of Shares pursuant to the
anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, or of changes in applicable
laws, regulations or accounting principles, an adjustment is necessary in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, subject
to Section 18, adjust equitably any or all of:
(i)    the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate and individual limits
specified in Section 4(a);
(ii)    the number and type of Shares (or other securities) subject to
outstanding Awards; and
(iii)    the grant, acquisition, exercise or hurdle price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
(d)    Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
Section 5.    Options. The Committee is authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.


    

--------------------------------------------------------------------------------

Appendix 2


(a)    The exercise price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Replacement Awards and
Adjusted Awards, such exercise price shall not be less than the Fair Market
Value of a Share on the date of grant of such Option.
(b)    The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant of such Option.
(c)    The Committee shall determine the time or times at which an Option may be
exercised in whole or in part.
(d)    The Committee shall determine the method or methods by which, and the
form or forms, including cash, Shares, other Awards, other property, net
settlement (including broker-assisted cashless exercise) or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price, in which payment of the exercise price with respect thereto may
be made or deemed to have been made.
(e)    Options shall not be granted under the Plan in consideration for and
shall not be conditioned upon the delivery of Shares to the Company in payment
of the exercise price and/or tax withholding obligation under any other stock
option.
(f)    The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code.
Section 6.    Stock Appreciation Rights. The Committee is authorized to grant
SARs to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.
(a)    SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 5.
(b)    The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided, however, that, except in the case of Replacement Awards
and Adjusted Awards, such exercise or hurdle price shall not be less than the
Fair Market Value of a Share on the date of grant of such SAR (or if granted in
connection with an Option, on the grant date of such Option).
(c)    The term of each SAR shall be fixed by the Committee but shall not exceed
10 years from the date of grant of such SAR.
(d)    The Committee shall determine the time or times at which a SAR may be
exercised or settled in whole or in part.
(e)    Upon the exercise of a SAR, the Company shall pay to the Participant an
amount equal to the number of Shares subject to the SAR multiplied by the
excess, if any, of the Fair Market Value of one Share on the exercise date over
the exercise or hurdle price of such SAR. The Company shall pay such excess in
cash, in Shares valued at Fair Market Value, or any combination thereof, as
determined by the Committee.
Section 7.    Restricted Stock and RSUs. The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine.
(a)    The applicable Award Document shall specify the vesting schedule and,
with respect to RSUs, the delivery schedule (which may include deferred delivery
later than the vesting date) and whether the Award of Restricted Stock or RSUs
is entitled to dividends or dividend equivalents, voting rights or any other
rights.


    

--------------------------------------------------------------------------------

Appendix 2


(b)    Shares of Restricted Stock and RSUs shall be subject to such restrictions
as the Committee may impose (including any limitation on the right to vote a
Share of Restricted Stock or the right to receive any dividend, dividend
equivalent or other right), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate. Without limiting the generality of the
foregoing, if the Award relates to Shares on which dividends are declared during
the period that the Award is outstanding, the Award shall not provide for the
payment of such dividend (or a dividend equivalent) to the Participant prior to
the time at which such Award, or applicable portion thereof, becomes
nonforfeitable, unless otherwise provided in the applicable Award Document.
(c)    Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates. In the event
that any stock certificate is issued in respect of shares of Restricted Stock
granted under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock.
(d)    If and to the extent that the Committee intends that an Award granted
under this Section 7 shall constitute or give rise to Section 162(m)
Compensation, such Award may be structured in accordance with the requirements
of Section 8, including the performance criteria and the Award limitation set
forth therein, and any such Award shall be considered a Performance Award for
purposes of the Plan.
(e)    The Committee may provide in an Award Document that an Award of
Restricted Stock is conditioned upon the Participant making or refraining from
making an election with respect to the Award under Section 83(b) of the Code. If
a Participant makes an election pursuant to Section 83(b) of the Code with
respect to an Award of Restricted Stock, the Participant shall be required to
file promptly a copy of such election with the Company and the Internal Revenue
Service.
(f)    The Committee may determine the form or forms (including cash, Shares,
other Awards, other property or any combination thereof) in which payment of the
amount owing upon settlement of any RSU Award may be made.
Section 8.    Performance Awards. The Committee is authorized to grant
Performance Awards to Participants with the following terms and conditions and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine.
(a)    Performance Awards may be denominated as a cash amount, a number of
Shares or a combination thereof and are Awards which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. Subject to the terms of the Plan, the performance goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award granted and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee. If the Performance Award relates to Shares on which dividends are
declared during the Performance Period, the Performance Award shall not provide
for the payment of such dividend (or dividend equivalent) to the Participant
prior to the time at which such Performance Award, or the applicable portion
thereof, is earned.
(b)    Every Performance Award shall, if the Committee intends that such Award
should constitute Section 162(m) Compensation, include a pre-established
formula, such that payment, retention or vesting of the Award is subject to the
achievement during a Performance Period or Performance Periods, as determined by
the Committee, of a level or levels of, or increases in, in each case as
determined by the Committee, one or more of the following


    

--------------------------------------------------------------------------------

Appendix 2


performance measures with respect to the Company: market capitalization, stock
price, value appreciation, total shareholder return, revenue, sales, bookings,
unit volume, production, pre-tax income, earnings, earnings per share, net
income, operating income, EBIT (earnings before interest and taxes), EBITDA
(earnings before interest, taxes, depreciation and amortization), operating or
profit margin, cost structure, restructuring, expense control, overhead costs,
general and administration expense, economic value added, net capital employed,
net asset value, reserve value, market share, customer satisfaction or service
quality, capacity utilization, reserve replacement, increase in customer base,
customer diversification, cash flow, cash from operations, debt leverage, debt
to equity ratio, return on assets or RONA, return on equity, return on capital,
assets levels, asset turnover, inventory turnover, environmental health and
safety, diversity, productivity, risk mitigation, corporate compliance, employee
retention or engagement, and goals relating to acquisitions or divestitures.
Performance criteria may be measured on an absolute (e.g., plan or budget) or
relative basis, and may be established on a corporate-wide basis or with respect
to one or more business units, divisions, subsidiaries or business segments.
Relative performance may be measured against a group of peer companies, a
financial market index or other acceptable objective and quantifiable indices.
Except in the case of an Award intended to qualify as Section 162(m)
Compensation, if the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or other events or
circumstances render the performance objectives unsuitable, the Committee may
modify the minimum acceptable level of achievement, in whole or in part, as the
Committee deems appropriate and equitable. Performance objectives shall be
adjusted for material items not originally contemplated in establishing the
performance target for items resulting from discontinued operations,
extra-ordinary gains and losses, the effect of changes in accounting standards
or principles, acquisitions or divestitures, changes in tax rules or
regulations, capital transactions, restructuring, nonrecurring gains or losses
or unusual items. Performance measures may vary from Performance Award to
Performance Award, and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative. The Committee shall
have the power to impose such other restrictions on Awards subject to this
Section 8(b) as it may deem necessary or appropriate to ensure that such Awards
satisfy all requirements for Section 162(m) Compensation or requirements of any
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations. The maximum amount of any Performance Award
denominated in cash that is intended to constitute Section 162(m) Compensation
that may be earned in any calendar year shall not exceed $10,000,000.
(c)    Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Shares, other Awards, other property, net settlement or
any combination thereof, as determined in the discretion of the Committee.
Performance Awards will be settled only after the end of the relevant
Performance Period. The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with a Performance
Award but may not exercise discretion to increase any amount payable to a
Covered Employee in respect of a Performance Award intended to qualify as
Section 162(m) Compensation. Any settlement that changes the form of payment
from that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as Section 162(m) Compensation.
Section 9.    Other Share-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, acquisition rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Committee. The
Committee shall determine the terms and conditions of such Awards. Shares
delivered pursuant to an Award in the nature of an acquisition right granted
under this Section 9 shall be acquired for such consideration, paid for at such
times, by such methods and in such forms, including cash, Shares, other Awards,
other property, net settlement (including broker-assisted cashless exercise) or
any combination thereof, as the Committee shall determine; provided that the
acquisition price therefor shall not be less than the Fair Market Value of such
Shares on the date of grant of such right.


    

--------------------------------------------------------------------------------

Appendix 2


Section 10.    Minimum Vesting. Notwithstanding any provisions of this Plan to
the contrary and except as provided in this Section 10 or pursuant to Section
11, Awards (other than Replacement Awards and Adjusted Awards) that are granted
under the Plan shall not vest in full prior to the one-year anniversary of the
applicable grant date; provided, however, that no more than five percent (5%) of
the Shares available for issuance under the Plan as of the Distribution Date may
be granted subject to such Awards with such other vesting requirements, if any,
as the Committee may establish in its sole discretion (which number of Shares
shall not include any Shares subject to Awards granted pursuant to Section 8).
Section 11.    Effect of Termination of Service or a Change in Control on
Awards.
(a)    The Committee may provide, by rule or regulation or in any Award
Document, or may determine in any individual case, the circumstances in which,
and the extent to which, an Award may be exercised, settled, vested, paid or
forfeited in the event of a Participant’s Termination of Service prior to the
end of a Performance Period or the vesting, exercise or settlement of such
Award.
(b)    The Committee may set forth the treatment of an Award upon a Change in
Control in the applicable Award Document.
(c)    In the case of an Option or SAR Award, except as otherwise provided in
the applicable Award Document, upon a Change in Control, a merger or
consolidation involving the Company or any other event with respect to which the
Committee deems it appropriate, the Committee may cause such Award to be
canceled in consideration of (i) the full acceleration of such Award and either
(A) a period of at least 10 days prior to such Change in Control, merger,
consolidation or other event to exercise the Award or (B) a payment in cash or
other consideration to the Participant who holds such Award in an amount equal
to the Intrinsic Value of such Award (which may be equal to but not less than
zero), which, if in excess of zero, shall be payable upon the effective date of
such Change in Control, merger, consolidation or other event or (ii) a
substitute award (which immediately upon grant shall have an Intrinsic Value
equal to the Intrinsic Value of such Award and shall include terms and
conditions not less favorable to the Participant than the terms and conditions
of such Award).
Section 12.    General Provisions Applicable to Awards.
(a)    Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
(b)    Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
(c)    Subject to the terms of the Plan and Section 18, payments or transfers to
be made by the Company upon the grant, exercise or settlement of an Award may be
made in the form of cash, Shares, other Awards, other property, net settlement
or any combination thereof, as determined by the Committee in its discretion,
and may be made in a single payment or transfer, in installments or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of dividend equivalents in respect of installment or
deferred payments.
(d)    Except as may be permitted by the Committee or as specifically provided
in an Award Document, (i) no Award and no right under any Award shall be
assignable, alienable, saleable or transferable by a Participant otherwise than
by will or pursuant to Section 12(e) and (ii) during a Participant’s lifetime,
each Award, and each right under any Award, shall be exercisable only by the
Participant or, if permissible under applicable law, by the


    

--------------------------------------------------------------------------------

Appendix 2


Participant’s guardian or legal representative; provided, however, that the
Committee shall not permit, and an Award Document shall not provide for, any
Award to be transferred or transferable to a third party for value or
consideration without the approval of the Company’s shareholders. The provisions
of this Section 12(d) shall not apply to any Award that has been fully exercised
or settled, as the case may be, and shall not preclude forfeiture of an Award in
accordance with the terms thereof.
(e)    A Participant may designate a Beneficiary or change a previous
Beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that purpose.
(f)    All certificates for Shares and/or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
(g)    Without limiting the generality of Section 12(h), the Committee may
impose restrictions on any Award with respect to noncompetition, confidentiality
and other restrictive covenants, or requirements to comply with minimum stock
ownership requirements, as it deems necessary or appropriate in its sole
discretion.
(h)    The Committee may specify in an Award Document that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include a Termination of Service with or
without Cause (and, in the case of any Cause that is resulting from an
indictment or other non-final determination, the Committee may provide for such
Award to be held in escrow or abeyance until a final resolution of the matters
related to such event occurs, at which time the Award shall either be reduced,
cancelled or forfeited (as provided in such Award Document) or remain in effect,
depending on the outcome), violation of material policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Affiliates.
(i)    If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if the
Participant knowingly or grossly negligently engaged in the misconduct, or
knowingly or grossly negligently failed to prevent the misconduct, or if the
Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the United States Sarbanes-Oxley Act of 2002 (and not otherwise
exempted), the Participant shall reimburse the Company the amount of any payment
in settlement of any Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document not
in compliance with such financial reporting requirement. Rights, payments and
benefits under any Award shall be subject to repayment to or recoupment
(clawback) by the Company in accordance with such policies and procedures as the
Committee or Board may adopt from time to time, including policies and
procedures to implement applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations.
Section 13.    Amendments and Termination.
(a)    Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Document or in the Plan, the Board may amend,
alter, suspend, discontinue or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval,
if such approval is required by applicable law or the


    

--------------------------------------------------------------------------------

Appendix 2


rules of the stock market or exchange, if any, on which the Shares are
principally quoted or traded or (ii) the consent of the affected Participant, if
such action would materially adversely affect the rights of such Participant
under any outstanding Award, except to the extent any such amendment,
alteration, suspension, discontinuance or termination is made to cause the Plan
to comply with applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations, or to impose any recoupment provisions
on any Awards in accordance with Section 12(i). Notwithstanding anything to the
contrary in the Plan, the Committee may amend the Plan in such manner as may be
necessary to enable the Plan to achieve its stated purposes in any jurisdiction
in a tax-efficient manner and in compliance with local laws, rules and
regulations.
(b)    The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or Beneficiary of an Award; provided, however, that,
subject to Sections 4(c) and 11(c), no such action shall materially adversely
affect the rights of any affected Participant or holder or Beneficiary under any
Award theretofore granted under the Plan, except to the extent any such action
is made to cause the Plan to comply with applicable law, stock market or
exchange rules and regulations or accounting or tax rules and regulations, or to
impose any recoupment provisions on any Awards in accordance with Section 12(i);
provided further that, except as provided in Section 4(c), the Committee shall
not without the approval of the Company’s shareholders (a) lower the exercise
price per Share of an Option or SAR after it is granted or take any other action
that would be treated as a repricing of such Award under the rules of the
principal stock market or exchange on which the Company’s Shares are quoted or
traded, or (b) cancel an Option or SAR when the exercise price per Share exceeds
the Fair Market Value in exchange for cash or another Award (other than in
connection with a Change in Control); and provided further, that the Committee’s
authority under this Section 13(b) is limited by the provisions of Section 12(d)
and, in the case of Awards subject to Section 8(b), as provided in Section 8(b).
(c)    Except as provided in Section 8(b), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including the events described in Section 4(c))
affecting the Company, or the financial statements of the Company, or of changes
in applicable law, stock market or exchange rules and regulations or accounting
or tax rules and regulations, whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.
(d)    The Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.
Section 14.    Prohibition on Option and SAR Repricing. Except as provided in
Section 4(c), the Committee may not, without prior approval of the Company’s
shareholders, seek to effect any re-pricing of any previously granted
“underwater” Option or SAR by: (i) amending or modifying the terms of the Option
or SAR to lower the exercise price; (ii) cancelling the underwater Option or SAR
and granting either (A) replacement Options or SARs having a lower exercise
price or (B) Restricted Stock, RSU, Performance Award or Other Stock-Based Award
in exchange; or (iii) cancelling or repurchasing the underwater Options or SARs
for cash or other securities. An Option or SAR will be deemed to be “underwater”
at any time when the Fair Market Value of the Shares covered by such Award is
less than the exercise price of the Award.
Section 15.    Miscellaneous.
(a)    No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants or holders or Beneficiaries of Awards under
the Plan. The terms and conditions of Awards need not be the same with respect
to each recipient. Any Award granted under the Plan shall be a one-time Award
that does not constitute a promise of future grants. The Company, in its sole
discretion, maintains the right to make available future grants under the Plan.


    

--------------------------------------------------------------------------------

Appendix 2


(b)    The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Affiliate. Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Document or in any other agreement binding the parties. The receipt of any Award
under the Plan is not intended to confer any rights on the receiving Participant
except as set forth in the applicable Award Document.
(c)    Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)    The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other Awards, other property, net settlement or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by the Participant) as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such taxes.
(e)    If any provision of the Plan or any Award Document is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Document, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
Document shall remain in full force and effect.
(f)    Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g)    No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
(h)    Awards may be granted to Participants who are non-United States nationals
or employed or providing services outside the United States, or both, on such
terms and conditions different from those applicable to Awards to Participants
who are employed or providing services in the United States as may, in the
judgment of the Committee, be necessary or desirable to recognize differences in
local law, tax policy or custom. The Committee also may impose conditions on the
exercise or vesting of Awards in order to minimize the Company’s obligation with
respect to tax equalization for Participants on assignments outside their home
country.
(i)    The Company shall take responsibility for the information set out in the
Plan.
Section 16.    Effective Date of the Plan. The Plan is effective as of the
Distribution Date.
Section 17.    Term of the Plan. No Award shall be granted under the Plan after
the earliest to occur of (i) the date on which a 10-year period measured from
and including the effective date expires; provided that to the extent permitted
by the listing rules of any stock exchanges on which the Company is listed, such
10-year term may be extended indefinitely so long as the maximum number of
Shares available for issuance under the Plan have not been issued, (ii) the
maximum number of Shares available for issuance under the Plan have been issued
or (iii) the Board


    

--------------------------------------------------------------------------------

Appendix 2


terminates the Plan in accordance with Section 13(a). However, unless otherwise
expressly provided in the Plan or in an applicable Award Document, any Award
theretofore granted may extend beyond such date, and the authority of the
Committee to amend, alter, adjust, suspend, discontinue or terminate any such
Award, or to waive any conditions or rights under any such Award, and the
authority of the Board to amend the Plan, shall extend beyond such date.
Section 18.    Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Award
Document shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict. If an amount
payable under an Award as a result of the Participant’s Termination of Service
(other than due to death) occurring while the Participant is a “specified
employee” under Section 409A of the Code constitutes a deferral of compensation
subject to Section 409A of the Code, then payment of such amount shall not occur
until six months and one day after the date of the Participant’s Termination of
Service, except as permitted under Section 409A of the Code. If the Award
includes a “series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the Treasury Regulations), the Participant’s right to the
series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment, and if the Award
includes “dividend equivalents” (within the meaning of Section 1.409A-3(e) of
the Treasury Regulations), the Participant’s right to the dividend equivalents
shall be treated separately from the right to other amounts under the Award.
Notwithstanding the foregoing, the tax treatment of the benefits provided under
the Plan or any Award Document is not warranted or guaranteed, and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
Section 19.    Data Protection. By participating in the Plan, the Participant
consents to the holding and processing of personal information provided by the
Participant to the Company or any Affiliate, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to:
(i)    administering and maintaining Participant records;
(ii)    providing information to the Company, Affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan;
(iii)    providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Participant works; and
(iv)    transferring information about the Participant to any country or
territory that may not provide the same protection for the information as the
Participant’s home country.
Section 20.    Governing Law. The Plan and each Award Document shall be governed
by the laws of the state of New York, without application of the conflicts of
law principles thereof.
Section 21.    Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
(a)    “Adjusted Award” means an Award that is issued under the Plan in
accordance with the terms of the Employee Matters Agreement in adjustment of,
substitution for or conversion of a time-based restricted stock unit or
performance-based restricted stock unit award (or other Former Parent award
outstanding at the time of the Spinoff) that was granted under a Former Parent
Plan. Notwithstanding anything in the Plan to the contrary, subject to the Award
Documents for the Adjusted Awards, the Adjusted Awards will reflect
substantially the original terms of the awards being so adjusted or converted,
and they need not comply with other specific terms of the Plan.


    

--------------------------------------------------------------------------------

Appendix 2


(b)    “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company, directly or
indirectly, has a significant equity interest, in each case as determined by the
Committee and (iii) any other entity which the Committee determines should be
treated as an “Affiliate.”
(c)    “Award” means any Option, SAR, Restricted Stock, RSU, Performance Award
or Other Stock-Based Award granted under the Plan.
(d)    “Award Document” means any agreement, contract or other instrument or
document, which may be in electronic format, evidencing any Award granted under
the Plan, which may, but need not, be executed or acknowledged by a Participant.
With respect to Adjusted Awards, the term also includes any writing or
memorandum or summary of terms that may be specified by the Former Parent
Committee, together with any evidence of award under any Former Parent Plan that
may be referred to therein.
(e)    “Beneficiary” means a person entitled to receive payments or other
benefits or exercise rights that are available under the Plan in the event of
the Participant’s death. If no such person is named by a Participant, or if no
Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, such Participant’s Beneficiary shall be such Participant’s
estate.
(f)    “Board” means the board of directors of the Company.
(g)    “Cause” means, with respect to any Participant, “cause” as defined in
such Participant’s Employment Agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s Award Document, such Participant’s:
(i)    indictment for any crime (A) constituting a felony, or (B) that has, or
could reasonably be expected to result in, an adverse impact on the performance
of a Participant’s duties to the Company, or otherwise has, or could reasonably
be expected to result in, an adverse impact to the business or reputation of the
Company;
(ii)    having been the subject of any order, judicial or administrative,
obtained or issued by the Securities and Exchange Commission for any securities
violation involving fraud, including, for example, any such order consented to
by the Participant in which findings of facts or any legal conclusions
establishing liability are neither admitted nor denied;
(iii)    conduct, in connection with his or her employment or service, which is
not taken in good faith and has, or could reasonably be expected to result in,
material injury to the business or reputation of the Company;
(iv)    willful violation of the Company’s Code of Conduct or other material
policies set forth in the manuals or statements of policy of the Company;
(v)    willful neglect in the performance of a Participant’s duties for the
Company or willful or repeated failure or refusal to perform such duties; or
(vi)    material breach of any applicable Employment Agreement.
The occurrence of any such event that is susceptible to cure or remedy shall not
constitute Cause if such Participant cures or remedies such event within 30 days
after the Company provides notice to such Participant.
(h)    “Change in Control” means the occurrence of any one or more of the
following events:
(i)    a direct or indirect change in ownership or control of the Company
effected through one transaction or a series of related transactions within a
12-month period commencing after the Spinoff,


    

--------------------------------------------------------------------------------

Appendix 2


whereby any “person” (as defined in Section 3(a)(9) of the Exchange Act) or any
two or more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) (in each case a “Person”) other than the Company
or an employee benefit plan maintained by the Company, directly or indirectly
acquire or maintain “beneficial ownership” (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company constituting more than 30%
of the total combined voting power of the Company’s equity securities
outstanding immediately after such acquisition;
(ii)    at any time during a period of 12 consecutive months commencing after
the Spinoff, individuals who at the beginning of such period constituted the
Board cease for any reason to constitute a majority of members of the Board;
provided, however, that any new member of the Board whose election or nomination
for election was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was so approved, shall be considered
as though such individual were a member of the Board at the beginning of the
period, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;
(iii)    the consummation, commencing after the Spinoff, of a merger or
consolidation of the Company or any of its subsidiaries with any other
corporation or entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or being converted into voting securities of the surviving entity or, if
applicable, the ultimate parent thereof) at least 50% of the combined voting
power and total fair market value of the securities of the Company or such
surviving entity or parent outstanding immediately after such merger or
consolidation; or
(iv)    the consummation of any sale, lease, exchange or other transfer to any
Person (other than an Affiliate of the Company), in one transaction or a series
of related transactions within a 12-month period commencing after the Spinoff,
of all or substantially all of the assets of the Company and its subsidiaries.
Notwithstanding the foregoing or any provision of any Award Document to the
contrary, for any Award that provides for accelerated distribution on a Change
in Control of amounts that constitute “deferred compensation” (as defined in
Section 409A of the Code), if the event that constitutes such Change in Control
does not also constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the Company’s assets
(in either case, as defined in Section 409A of the Code), such amount shall not
be distributed on such Change in Control but instead shall vest as of the date
of such Change in Control and shall be paid on the scheduled payment date
specified in the applicable Award Document, except to the extent that earlier
distribution would not result in the Participant who holds such Award incurring
any additional tax, penalty, interest or other expense under Section 409A of the
Code.
(i)    “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, and the rules, regulations and guidance thereunder. Any
reference to a provision in the Code shall include any successor provision
thereto.
(j)    “Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board; provided that, with respect to any
Award granted to any Non-Employee Director, the “Committee” means the Nominating
and Governance Committee of the Board or such other committee as may be
designated by the Board. If the Board does not designate the Committee,
references herein to the “Committee” shall refer to the Board.


    

--------------------------------------------------------------------------------

Appendix 2


(k)    “Covered Employee” means an individual who is (i) either a “covered
employee” or expected by the Committee to be a “covered employee,” in each case
within the meaning of Section 162(m)(3) of the Code or (ii) expected by the
Committee to be the recipient of compensation (other than Section 162(m)
Compensation) in excess of $1,000,000 for the tax year of the Company with
regard to which a deduction in respect of such individual’s Award would be
claimed.
(l)    “Disability” means, with respect to any Participant, “disability” as
defined in such Participant’s Employment Agreement, if any, or if not so
defined, except as otherwise provided in such Participant’s Award Document:
(i)    a permanent and total disability that entitles the Participant to
disability income payments under any long-term disability plan or policy
provided by the Company under which the Participant is covered, as such plan or
policy is then in effect; or
(ii)    if such Participant is not covered under a long-term disability plan or
policy provided by the Company at such time for whatever reason, then a
“permanent and total disability” as defined in Section 22(e)(3) of the Code and,
in this case, the existence of any such Disability will be certified by a
physician acceptable to the Company.
(m)    “Distribution Date” means the effective date of the distribution in
connection with the Spinoff.
(n)    “Employment Agreement” means any employment, severance, consulting or
similar agreement (including any offer letter) between the Company or any of its
Affiliates and a Participant.
(o)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended from time to time, and the rules, regulations and guidance
thereunder. Any reference to a provision in the Exchange Act shall include any
successor provision thereto.
(p)    “Fair Market Value” means (i) with respect to a Share, the closing price
of a Share on the date in question (or, if there is no reported sale on such
date, on the last preceding date on which any reported sale occurred) on the
principal stock market or exchange on which the Shares are quoted or traded, or
if Shares are not so quoted or traded, the fair market value of a Share as
determined by the Committee, and (ii) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.
(q)    “Former Parent Committee” means the Compensation and Human Resources
Committee of the Board of Directors of Former Parent.
(r)    “Former Parent Plans” means the Delphi Automotive PLC Long-Term Incentive
Plan (as amended and restated effective April 23, 2015), or any similar or
predecessor plan sponsored by Former Parent or any of its subsidiaries, as
applicable, under which any awards remain outstanding as of the date immediately
prior to the Distribution Date.
(s)    “Good Reason” means, with respect to any Participant, “good reason” as
defined in such Participant’s Employment Agreement, if any, or if not so
defined, except as otherwise provided in such Participant’s Award Document, the
occurrence of any one or more of the following events:
(i)    a material diminution in the Participant’s base salary;
(ii)    a material diminution in the Participant’s authority, duties, or
responsibilities;
(iii)    a relocation of the Participant’s principal place of employment more
than fifty (50) miles from its location; or


    

--------------------------------------------------------------------------------

Appendix 2


(iv)    any other action or inaction that constitutes a material breach by the
Company of the Participant’s Employment Agreement, if any;
in each case, without the Participant’s consent. A Participant must provide
notice to the Company of the existence of any one or more of the conditions
described in (i) through (iv) above within sixty (60) days of the initial
existence of the condition, upon the notice of which the Company will have a
period of thirty (30) days during which it may remedy the condition before the
condition gives rise to Good Reason.
(t)    “Incentive Stock Option” means an option representing the right to
acquire Shares from the Company, granted in accordance with the provisions of
Section 5, that meets the requirements of Section 422 of the Code.
(u)    “Intrinsic Value” with respect to an Option or SAR Award means (i) the
excess, if any, of the price or implied price per Share in a Change in Control
or other event over the exercise or hurdle price of such Award multiplied by
(ii) the number of Shares covered by such Award.
(v)    “Non-Employee Director” means a member of the Board who is not an
employee of the Company or an Affiliate.
(w)    “Non-Qualified Stock Option” means an option representing the right to
acquire Shares from the Company, granted in accordance with the provisions of
Section 5, that is not an Incentive Stock Option.
(x)    “Option” means an Incentive Stock Option or a Non-Qualified Stock Option;
provided, however, that any Option granted to a Non-Employee Director,
consultant or other advisor shall be a Non-Qualified Stock Option.
(y)    “Other Stock-Based Award” means an Award granted in accordance with the
provisions of Section 9.
(z)    “Participant” means the recipient of an Award granted under the Plan.
(aa)    “Performance Award” means an Award granted in accordance with the
provisions of Section 8.
(bb)    “Performance Period” means the period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
measured.
(cc)    “Replacement Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or
business acquired by the Company or with which the Company, directly or
indirectly, combines.
(dd)    “Restricted Stock” means any Share granted in accordance with the
provisions of Section 7.
(ee)    “RSU” means a contractual right granted in accordance with the
provisions of Section 7 that is denominated in Shares. Each RSU represents a
right to receive the value of one Share. Awards of RSUs may include the right to
receive dividend equivalents.
(ff)    “SAR” means any right granted in accordance with the provisions of
Section 6 to receive upon exercise by a Participant or settlement the excess of
(i) the Fair Market Value of one Share on the date of exercise or settlement
over (ii) the exercise or hurdle price of the right on the date of grant, or if
granted in connection with an Option, on the date of grant of the Option.
(gg)    “Section 162(m) Compensation” means “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.


    

--------------------------------------------------------------------------------

Appendix 2


(hh)    “Shares” means ordinary shares of the Company.
(ii)    “Termination of Service” means:
(i)    in the case of a Participant who is an employee of the Company or an
Affiliate, cessation of the employment relationship such that the Participant is
no longer an employee of the Company or Affiliate;
(ii)    in the case of a Participant who is a Non-Employee Director, the date
that the Participant ceases to be a member of the Board for any reason; or
(iii)    in the case of a Participant who is a consultant or other advisor, the
effective date of the cessation of the performance of services for the Company
or an Affiliate;
provided, however, that in the case of an employee, the transfer of employment
from the Company to an Affiliate, from an Affiliate to the Company, from one
Affiliate to another Affiliate or, unless the Committee determines otherwise,
the cessation of employee status but the continuation of the performance of
services for the Company or an Affiliate as a member of the Board or a
consultant or other advisor shall not be deemed a cessation of service that
would constitute a Termination of Service; and provided further, that a
Termination of Service will be deemed to occur for a Participant employed by an
Affiliate when an Affiliate ceases to be an Affiliate, unless such Participant’s
employment continues with the Company or another Affiliate. Notwithstanding the
foregoing, with respect to any Award subject to Section 409A of the Code (and
not exempt therefrom), a Termination of Service occurs when a Participant
experiences a “separation from service” (as such term is defined under Section
409A of the Code).


    